915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry SHEPARD, Plaintiff-Appellant,v.Bernard TURNER, Elona Wilson, Defendants-Appellees.
No. 90-1452.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Terry Shepard appeals an order of the district court which dismissed his civil rights action.  He now moves for summary judgment.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Terry Shepard tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  In support of his request for injunctive relief and monetary damages, he alleged that while he had been incarcerated at the Huron Valley Men's Facility, he had placed a mail order for seven cassette tapes.  Shepard further alleged that before his receipt of those items, he was transferred to a penal institution in Ionia, Michigan and that defendants failed to forward the cassette tapes to him.  Finally, Shepard also alleged that defendants refused to respond to his inquiries regarding the tapes which he made under the Michigan Freedom of Information Act.  After review of those allegations, the district court granted the request for pauper status.  Rather than allowing service of the complaint, however, the district court determined that Shepard's claims were frivolous and ordered their dismissal pursuant to 28 U.S.C. Sec. 1915(d).  Shepard then filed this appeal.


3
Based upon a careful review of the record, this court agrees that Shepard's claims are frivolous within the meaning of 28 U.S.C. Sec. 1915(d).   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the motion for summary judgment is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.